Citation Nr: 9924422	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-43 873	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to service connection for a claimed cervical 
spine condition.  

3.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy.  

4.  Entitlement to service connection for the claimed 
residuals of a pneumothorax.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1995 rating decision by the RO.  

A hearing before this Member of the Board was conducted in 
February 1999.  

The veteran asserts that he is entitled to service connection 
for an injury to his ribs and surrounding muscles due to an 
inservice motor vehicle accident.  As the matter has not yet 
been addressed, it is referred to the RO to take the 
necessary steps to fully develop and adjudicate this issue.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently has a cervical spine disability, diabetes 
mellitus with peripheral neuropathy due to disease or injury 
which was incurred in or aggravated by service or lung 
disability related to a pneumothorax or other disease or 
injury which was incurred in or aggravated by service.  



CONCLUSION OF LAW

Well-grounded claims of service connection for a cervical 
spine condition, diabetes mellitus with peripheral neuropathy 
and the residuals of a pneumothorax have not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background  

A careful review of the veteran's service medical records 
shows that he was hospitalized due to a motor vehicle 
accident after his vehicle rolled over three times in July 
1968.  The veteran complained of headaches and chest and 
cervical pain.  An admission chest x-ray study noted a five 
percent right pneumothorax, and a repeat chest x-ray study 
showed complete resolution.  A skull x-ray series was 
negative.  A cervical x-ray series noted no abnormalities, 
but some irregularity on the anterior margin of the C-7 
vertebrae suggested the possibility of a fracture.  
Neuromuscular examination was physiologic, except for 
lumbosacral muscle spasm.  During hospitalization, the 
veteran complained of mild headaches and dizziness which 
gradually resolved.  The veteran was discharged on the 
seventh day of hospitalization to return to his unit.  The 
final diagnosis was that of cerebral concussion, mild right 
pneumothorax and subconjunctival hemorrhage of the right eye.  
The veteran underwent physical therapy for a cervical strain 
consisting of intermittent traction, exercises and ultrasound 
in August and September 1968.  

In January 1970, during service, the veteran complained of 
headaches, and cervical and lumbar pain.  X-ray studies of 
the cervical and lumbar spine were normal.  In February 1970, 
the veteran was diagnosed with back and neck sprain and given 
a physical profile for his lower extremities for 60 days.  
The veteran was hospitalized on March 9, 1970.  He complained 
of a one and a half year history of cervical and lumbar pain 
since his motor vehicle accident.  It was noted that 
orthopedic examinations and x-ray studies were normal.  
Examination was normal.  The veteran was placed on a vigorous 
physical therapy regimen and was able to perform the 
exercises without difficulty but complained of cervical and 
lumbar pain after exercising.  A psychiatric consultation 
noted that the veteran had been on levy for duty in Vietnam 
several times, but the orders were canceled because his 
brother was in Vietnam.  The psychiatrist stated that the 
possibility of a tour of duty in Vietnam might a have played 
a part in causing his symptomatology.  Nursing personnel 
noted that that the veteran contracted tonic/clonic 
contractions involving the arms and legs, loss of 
consciousness and profuse sweating of three to five minute's 
duration.  The veteran was seen shortly after the incident by 
a physician and no post-ictal symptoms were present.  The 
veteran was discharged on April 5, 1970.  The diagnosis was 
that of cervical and lumbar pain, etiology unknown; possible 
seizure disorder; and possible psychosomatic illness.  

During discharge examination in January 1971, the veteran 
complained of headaches, dizziness, periods of 
unconsciousness, severe back and neck pains, night sweats, 
and weight gain and loss usually due to illness.  The 
discharge examination was normal.  

A VA spine examination was conducted in February 1995.  The 
veteran stated that he was in a motor vehicle accident in 
service when the car he was driving rolled over multiple 
times and fell 65 feet down a ravine.  The veteran stated 
that he sustained a head injury, "cracked" his neck and low 
back, fractured ribs and sustained a pneumothorax.  He also 
stated that he had been hospitalized for nine months, lost 
consciousness for some time, was in traction for a long time 
and underwent multiple myelograms.  He maintained that he had 
not had feeling in his legs since the accident.  The veteran 
stated that he was first diagnosed with diabetes mellitus 
during a hospitalization in 1978.  The examination noted some 
moderate bilateral paravertebral lumbar muscle spasm, pain on 
motion of the lumbar spine, absent ankle reflexes, both lower 
extremities were cool to the touch and markedly decreased 
sensation along the entire lower legs from eight centimeters 
below the knee downward.  An electromyogram (EMG) study 
revealed evidence of sensory/motor peripheral neuropathy but 
the study was noted to have been insufficient to rule out the 
presence of lumbar radiculopathy.  A lumbar spine x-ray study 
was normal, with no evidence of fracture, dislocation or 
developmental defects.  The diagnosis was that of 
degenerative disc disease of the lumbosacral spine and 
peripheral neuropathy, secondary to degenerative disc 
disease.  The examiner opined that, considering the veteran's 
medical history, there was a good possibility that the 
inservice motor vehicle accident resulted in a traumatic 
injury to the spinal cord, L2 and L4, affecting the lower 
extremities in the form of a cutaneous sensory loss.  The 
examiner also stated that the upper extremities were not 
involved.  

In January 1995, the veteran developed cellulitis of the left 
foot.  The veteran related a past history of peripheral 
neuropathy caused by an old injury.  The veteran was 
hospitalized in June 1995 due to a puncture wound of the 
right foot.  The diagnosis was that of right foot abscess and 
insulin-dependent diabetes mellitus with peripheral 
neuropathy.  The veteran was again hospitalized in September 
and October 1995 for cellulitis of the right foot.  The 
veteran related a past history of insulin-dependent diabetes 
mellitus, and a collapsed right lung and spinal trauma with 
vertebral fractures secondary to a motor vehicle accident.  
The final diagnosis was that of cellulitis with wound to the 
right foot, spinal cord neuropathy, insulin-dependent 
diabetes mellitus, diabetic peripheral neuropathy and 
adjustment disorder with poor impulse control.  

Numerous statements from the veteran's family members, 
friends, fellow servicemen, and coworkers were submitted.  
They essentially state that the veteran sustained severe 
injuries resulting from the inservice motor vehicle accident 
which required long-term inservice hospitalization and that 
the injuries have bothered him continuously since then.  

The veteran in statements and testimony asserted that the 
inservice motor vehicle accident resulted in a broken back 
and a broken neck.  He asserted that he did not have feeling 
in his legs in service and that medical personnel could not 
determine whether the condition was due to his cervical spine 
injury, lumbar spine injury or diabetes.  The veteran also 
stated that he had received treatment for blurring eyes, 
continuous thirst, violent mood swings, excessive sweating, 
shooting pains and loss of sensation in service.  He stated 
that he was tested for diabetes six times in service, but no 
diagnosis of diabetes was made.  The veteran stated that he 
was first given medication for diabetes in 1995, but that VA 
and private physicians suspected that he had diabetes much 
earlier.  The veteran also stated that he had not had a 
reoccurrence of the collapsed lung that he incurred in the 
inservice motor vehicle accident, but that he sustained 
severe damage to the ribs and surrounding muscles which still 
bothers him when he coughs.  


II.  Legal Analysis

To establish service connection for a disability, there must 
be objective evidence that establishes that such disability 
either began in or was aggravated by service.  38 U.S.C.A. 
§ 1110.  If arthritis, diabetes mellitus or peripheral 
neuropathy is not diagnosed during service, but is present to 
a compensable degree within one year following separation 
from service, service connection is warranted.  38 U.S.C.A. 
§ 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology after service.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible.  If he has not, the claim must fail 
and there is no further duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the veteran must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also, for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  Savage v. 
Gober, 10 Vet. App. 489 (1997).  The chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such condition.  Id.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation, such as flat feet.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id.

Evidentiary assertions must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredulous or when the fact alleged is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The veteran's self-reported history that his current 
conditions are related to service is not competent evidence 
to establish a nexus to service and to make the claim well 
grounded on this basis.  Thus, the third prong of the Caluza 
test has not been satisfied.  See Caluza, supra.  Being a 
layman, the veteran has no expertise to offer a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The first mention in 
medical records of diabetes or a cervical condition after 
service was in the 1990's, many years after service.  
Regarding the pneumothorax, the veteran conceded that he does 
not currently suffer from the condition.  

In this case, the veteran has presented only lay opinions in 
regard to the relationship of any current cervical spine 
condition or diabetes mellitus with peripheral neuropathy to 
service.  The statements of the veteran, his family members, 
friends, fellow servicemen and coworkers concerning a 
continuity of symptoms since service are not supported by 
medical evidence showing that his claimed current cervical 
spine condition or diabetes mellitus with peripheral 
neuropathy are related to his period of service.  Competent 
medical evidence is required as these conditions cannot be 
attested to by lay observation.  Savage v. Gober, 10 Vet. 
App. 489 (1997); Espiritu, supra.  

The veteran has not submitted competent evidence to support 
the lay assertions that he has a cervical spine condition or 
diabetes mellitus with peripheral neuropathy sue to service 
or disability due to the pneumothorax in service so as to 
justify a belief by a fair and impartial individual that his 
claim is plausible.  Thus, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a), and his claims as 
a matter of law are not well grounded.  See Savage, Caluza, 
Tirpak, supra.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that his current disabilities are 
related to military service.  Further, the Board notes that 
the VA may be obligated under 38 U.S.C.A. § 5103(a) (West 
1991) to advise a claimant of evidence needed to complete an 
application for a claim.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the VA has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the veteran has been advised by the RO in the 
statement of the case and by the Board in this decision of 
the evidence necessary to make his claim well grounded.



ORDER

Service connection for cervical spine condition, diabetes 
mellitus with peripheral neuropathy and the residuals of a 
pneumothorax is denied, as well-grounded claims have not been 
submitted.  



REMAND

The veteran's claim for service connection for degenerative 
disc disease of the lumbosacral spine is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a plausible claim due to evidence of record from a 
VA examiner who stated that there was a good possibility that 
the inservice motor vehicle accident resulted in a traumatic 
injury to the spinal cord, L2 and L4, affecting the lower 
extremities in the form of a cutaneous sensory loss.  

Once the VA is put on notice that the veteran is in receipt 
of Social Security Administration disability benefits, the VA 
has a duty to obtain these records.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).  The Board notes that a VA examiner in 1995 stated 
that the veteran was "unemployed secondary to Social 
Security disability."  Moreover, the RO should obtain any 
additional ongoing treatment records pertinent to this claim.  
Id. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate to 
request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request copies of the 
medical records upon which the SSA based 
its decision.  

2.  The RO should take appropriate steps 
to obtain copies of all additional 
treatment records concerning the 
veteran's degenerative disc disease of 
the lumbosacral spine, dated since April 
1997.  

3.  The veteran also should be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed low 
back disorder.  All indicated testing 
should be done in this regard.  The 
claims folder should be made available to 
the examiner for review.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to the medical 
probability that the veteran has current 
low back disability due to disease or 
injury in service.  

4.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

